Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 06/25/2021.
Claims 1-20 are presently pending for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEHANE et al., U. S. Patent Publication No. 2014/0236539 in view of Elliott, U. S. Patent Publication No. 2009/0172653.
Regarding claim 1, LEHANE discloses an oscilloscope (see LEHANE, fig. 2 and ¶ [0008]; oscilloscope is disclosed), comprising: an input port to receive an input signal (see LEHANE, ¶ [0010]; input signal is received); a trigger system coupled to the input port and operable to generate a trigger signal in response to detecting a trigger event in the input signal, the trigger system including at least one finite state machine (see LEHANE, ¶ [0008] and [0034]-[0035]; trigger system detects trigger event in the input signal); and in which the trigger system uses the one or more state machine op codes to configure the at least one finite state machine (see LEHANE, ¶ [0010]-[0011] and [0030]; the use of finite state machine to convert signals is disclosed).
Although LEHANE discloses the invention substantially as claimed, it does not explicitly disclose a snippet compiler configured to accept one or more Declarative Trigger Language (DTL) code snippets as an input, compile the one or more DTL code snippets into one or more state machine op codes and output the one or more state machine op codes (see Elliott, ¶ [0028], [0034] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Elliott with that of LEHANE in order to efficiently accept and analyze input codes such as snippets and properly compile them.

Regarding claim 2, LEHANE-Elliott teaches in which the input signal comprises a bit stream (see LEHANE, ¶ [0033] and [0038]).

Regarding claim 3, LEHANE-Elliott teaches in which the input signal conforms to a particular serial bus protocol (see LEHANE, ¶ [0033]).

Regarding claim 4, LEHANE-Elliott teaches in which the trigger system includes a physical layer finite state machine (see LEHANE, ¶ [0030]).

Regarding claim 5, LEHANE-Elliott teaches in which the snippet compiler comprises a physical layer snippet compiler, and in which the one or more DTL code snippets comprises a physical layer DTL code snippet describing a physical layer of a particular serial bus protocol (see LEHANE, ¶ [0033] and Elliott, ¶ [0028]). Same motivation utilized for claim 1 applies as well equally to claim 5.

Regarding claim 6, LEHANE-Elliott teaches in which the physical layer snippet compiler outputs one or more state machine op codes used by the trigger system to configure the physical layer finite state machine (see LEHANE, ¶ [0030] and Elliott, ¶ [0028]). Same motivation utilized for claim 1 applies as well equally to claim 6.

Regarding claim 7, LEHANE-Elliott teaches in which the trigger system further includes a packet layer finite state machine (see LEHANE, ¶ [0030]).

Regarding claim 8, LEHANE-Elliott teaches in which the snippet compiler comprises a packet layer snippet compiler, and in which the one or more DTL code snippets comprises a packet layer DTL code snippet describing an event that is the result of a series of tokens output from the physical layer finite state machine (see LEHANE, ¶ [0030] and Elliott, ¶ [0028], [0034]). Same motivation utilized for claim 1 applies as well equally to claim 8.

Regarding claim 9, LEHANE-Elliott teaches further comprising a memory for storing the one or more state machine op codes (see LEHANE, ¶ [0006] and [0011]).

Regarding claim 10, LEHANE-Elliott teaches in which the snippet complier is configured to compile the one or more DTL code snippets in real time (see Elliott, ¶ [0028]). Same motivation utilized for claim 1 applies as well equally to claim 10.

Regarding claim 11, LEHANE-Elliott teaches in which the trigger system uses the one or more state machine op codes to configure the finite state machine in real time (see LEHANE, ¶ [0008], [0016] and [0030]).

Regarding claim 12, LEHANE-Elliott teaches in which the snippet compiler is further configured to accept a DTL Expression Language code snippet as an input and to output additional configuration information for the trigger system to use to program trigger hardware in addition to the at least one finite state machine (see LEHANE, ¶ [0030] and Elliot, ¶ [0028]). Same motivation utilized for claim 1 applies as well equally to claim 12.

Regarding claim 13, LEHANE-Elliott teaches in which the trigger system includes at least one pattern matcher and uses the additional configuration information to program the at least one pattern matcher (see LEHANE, ¶ [0011] - [0012]).

Regarding claim 14, LEHANE-Elliott teaches in which the trigger system includes at least one sequence matcher and uses the additional configuration information to program the at least one sequence matcher (see LEHANE, ¶ [0013]).

Regarding claim 15, LEHANE-Elliott teaches in which the trigger hardware is programmed in real time (see LEHANE, ¶ [0007] and [0016]).

Regarding claim 16, LEHANE-Elliott teaches in which the DTL Expression Language code snippet is XML- based (see LEHANE, ¶ [0030] and Elliott, ¶ [0034] and [0058]). Same motivation utilized for claim 1 applies as well equally to claim 16.

Regarding claim 17, LEHANE discloses a method, comprising: using the at least one trigger state machine op code to configure operation of an oscilloscope trigger system (see LEHANE, ¶ [0008] and [0034]- [0035]; oscilloscope device comprising trigger system is disclosed).
Although LEHANE discloses the invention substantially as claimed, it does not explicitly disclose accepting, in a snippet compiler, a Declarative Trigger Language (DTL) code snippet as an input; compiling, by the snippet compiler, the DTL code snippet into at least one trigger state machine op code.
Elliott teaches accepting, in a snippet compiler, a Declarative Trigger Language (DTL) code snippet as an input; compiling, by the snippet compiler, the DTL code snippet into at least one trigger state machine op code (see Elliott, ¶ [0028], [0034] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Elliott with that of LEHANE in order to efficiently accept and analyze input codes such as snippets and properly compile them.

Regarding claim 18, LEHANE-Elliott teaches in which the oscilloscope trigger system is a software-based emulated oscilloscope trigger system for debugging trigger definitions (see LEHANE, ¶ [0006] and [0008]).

Regarding claim 19, LEHANE-Elliott teaches in which in which the snippet compiler comprises a physical layer snippet compiler, and in which the DTL code snippet comprises a physical layer DTL code snippet describing a physical layer of a particular serial bus protocol (see Elliott, ¶ [0028] and [0058]). Same motivation utilized for claim 17 applies as well equally to claim 19.

Regarding claim 20, LEHANE-Elliott teaches in which the snippet compiler comprises a packet layer snippet compiler, and in which the DTL code snippet comprises a packet layer DTL code snippet describing an event that is the result of a series of tokens output from a physical layer finite state machine in the trigger system (see LEHANE, ¶ [0030] and Elliot, ¶ [0028]). Same motivation utilized for claim 17 applies as well equally to claim 20.

Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
a. US2006/0245484A1 is directed to an encoded serial data bit error analyzer captures the actual waveform of an encoded serial data stream associated with a bit error so that a user may readily validate the cause of the bit error. An encoded serial data stream decoder in the analyzer is modified to provide a signal for a trigger system when a characteristic of a bit error failure is detected. A power splitter produces a pair of incident encoded serial data streams from a programmable test signal, one of which is input to a device under test and the other is input to the analyzer. A re-transmitted encoded serial data stream from the device under test is input to another channel of the analyzer. The encoded serial data stream decoder provides an "error detected" output when a condition occurs in the re-transmitted encoded serial data stream indicative of a bit error. The "error detected" output is used as a trigger signal to capture the incident and re-transmitted encoded serial data waveforms surrounding the detected bit error.
b. US2010/0191507 is directed a device for the creation of a synchronization protocol for the synchronization of strobe light devices from different manufacturers comprising: a power supply; a plurality of circuits each linked to a channel of different manufacturer strobe lights; and a trigger; wherein a power supply is programmed to indicate a specific synchronization protocol for each of said channels of different manufacturer strobe lights; wherein when said trigger is activated, said plurality of circuits are activated; wherein each circuit generates a specific a synchronization protocol for the channel of different manufacturer strobe lights attached thereto based on the specific sync pulse signal timing methodology used by each of said channel of different manufacturer strobe lights; and wherein said specific synchronization protocol from each of said circuits for each of said channels of different manufacturer strobe lights results in said channels of different manufacturer strobe lighting devices flashing in sync. 
c. US20110316569A1 is directed to a circuit architecture and a method for rapid and accurate statistical characterization of the variations in the electrical characteristics of CMOS process structures, MOS devices and Circuit parameters is provided. The proposed circuit architecture and method enables a statistical characterization throughput of <1 ms/DC sweep at <2 mV or <1 nA resolution accuracy of variations in voltage or current of the device under test. Salient features of proposed circuit architecture include a programmable ramp voltage generator that stimulates the device under test, a dual input 9-11 bit cyclic ADC that captures input and output DC voltage/current signals to/from the device under test, a 2 Kb latch bank that captures 9-11 bit streams for each measurement point in a DC sweep of programmable granularity and a clocking and control scheme that enables continuous measurement and stream out of digital data blocks from which the analog characteristics of the devices under test are reconstructed post measurement.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444